Title: To George Washington from William Heath, 14 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 14th 1781
                        
                        The enclosed proceedings of the Brigade Court martial appointed by Colo. Commandant Greene, came to hand
                            since writing my other letter of this date.
                        I forward one Charles Simpson, a Groom to Colo. Gunning, of the 82 British Regt who has, (as he saies)
                            deserted from his Colonel with a Saddle Horse, he can relate many particulars respecting the Situation of the Enemy,
                            mentions that the Grenadiers, and 76th Regt are soon to embarke, and that Sir Henry Clinton is to go with them; he also
                            mentions a great number of waggons having brought over from Long Island, for a Grand Forage, which he Supposes took place
                            yesterday, this accounts for the Sending down the Flat Boats, from Kings bridge by the way of Harlem a few Days ago, which
                            I mentioned in a former Letter. I have the honor to be with the highest respect your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    